DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.
 
Response to Amendment
This office action is responsive to an amendment filed 6/27/2022. As directed by the amendment, claim 14 was amended, claims 1-5, 9-10 and 19 were cancelled and new claim 22 was added. Thus, claims 6-8, 11-18 and 20-22 are presently pending in this application
Claims 6-8, 11-14, 16-18 and 20-21 are allowed and claims 15 and 22 are cancelled based on the Examiner’s amendments below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Taylor Fairchild on 7/1/2022. 

The application has been amended as follows:

          14. (Currently amended) A brush system comprising: 
          an appliance comprising a motor; and 
          an end effector removably coupleable to the motor and the appliance and configured to receive motion from the motor, the end effector comprising: 
                    a base portion coupleable to the motor, the base portion comprising an inner portion and an outer portion;  
                    a source of motion configured to provide vibration motion to the end effector in a direction or plane not provided by the motor; and 
                    a battery disposed in the base portion configured to power an auxiliary component of the end effector and the source of motion, 
                    wherein the appliance does not include an electrical connection configured to provide electrical power between the appliance and the end effector, wherein the motor is configured to rotate the inner portion


In Claim 6, line 1, the limitation “The end effector of Claim 14, further comprising” has been changed to --The brush system of Claim 14, the end effector further comprising--. 

In Claim 7, line 1, the limitation “The end effector of Claim 6, wherein a light source” has been changed to --The brush system of Claim 6, wherein the end effector further comprising a light source--. 

In Claim 8, line 1, the limitation “The end effector of Claim 7, wherein the light source” has been changed to --The brush system of Claim 7, wherein the light source--.

In Claim 11, line 1, the limitation “The end effector of Claim 14, wherein the battery” has been changed to --The brush system of Claim 14, wherein the battery--.

In Claim 12, line 1, the limitation “The end effector of Claim 14, further comprising” has been changed to --The brush system of Claim 14, the end effector further comprising--. 

In Claim 13, line 1, the limitation “The end effector of Claim 14, further comprising” has been changed to --The brush system of Claim 14, the end effector further comprising--. 

In Claim 16, line 1, the limitation “The system of Claim 15” has been changed to --The brush system of Claim 14--. 

In Claim 17, line 1, the limitation “The system of Claim 15” has been changed to --The brush system of Claim 14--. 

In Claim 18, line 1, the limitation “The system” has been changed to --The brush system--.

In Claim 20, line 1, the limitation “The system” has been changed to --The brush system--.

In Claim 21, line 1, the limitation “The system of Claim 15” has been changed to --The brush system of Claim 14--.

Claims 15 and 22 have been cancelled. 

Response to Arguments
Applicant’s arguments, see pages 7-9 of the remarks, filed 6/27/2022, with respect to the 103 rejection have been fully considered and are persuasive.  The rejection of the pending claims has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Pilcher (2009/0177125), Jeong (2021/0153638), Grez (2015/0182290) and Rossen (2008/0014011) do not specifically disclose the claimed apparatus as presented in the claims 6-8, 11-14, 16-18 and 20-21. 
Pilcher discloses a system (100, fig. 7, paragraph 0045) comprising: an appliance (102, fig. 7) comprising a motor (see motor in fig. 20); and an end effector (104 comprising 130/124 shown in fig. 21) coupleable to the motor and configured to receive motion from the motor (see fig. 21, the end effector 104 is indirectly coupled to the appliance, and that the end effector is configured to receive motion, Pilcher discloses in paragraph 0046 that the rings 106 and 108 in outer portion 110 remain stationary in operation, while rings 112-117 in inner portion 118 rotate through selected angle, Pilcher discloses in paragraph 0045 that the brush head portion 104 is removable), the end effector comprising: a base portion (inner portion is 118, 124, 112-117 and outer portion is 110, see fig. 8) coupleable to the motor (see fig. 21, the base portion is indirectly coupleable to the motor), further comprises an inner portion (the portion that rotates of 104), Pilcher discloses a battery (battery in paragraph 0029 and see full disclosure).
Jeong teaches an end effector (end effector is portion of 25 and 3 that contains 21, 22, 23, 24, 258 and 257) comprising a first source of motion comprising a motor (258, fig. 4, paragraphs 0068-0071) for rotating a brush head (21, fig. 3, paragraphs 0068-0081), and a second source of motion (see 257, fig. 4, paragraphs 0071-0074) configured to provide motion to an end effector in a direction not provided by the motor of the first source of motion, wherein the second source of motion is being powered by the battery (259, fig. 4, paragraphs 0058 and 0071) (see fig. 4, paragraphs 0068-0074 and full disclosure, the rotation of the brush head 31 would be in a different direction than the rotation of the weight that is being attached to the motor 257, Jeong stated that the vibration caused by 257 is a vertical vibration).  
Grez teaches a system (20 and 68/22, fig. 1 and fig. 4) comprising an appliance (68/22, figs. 1 and 4) comprising a motor (84, see fig. 4, paragraph 0028), an end effector (20, figs. 1 and 3) comprising an inner portion (30 comprising coupling 64, paragraph 0028, Grez discloses that the coupling 64 configured to cooperatively connect to drive boss 96) coupleable to the motor and configured to receive motion from the motor (see coupling 64 and paragraph 0028), the end effector comprising: a base portion (24 comprising 32, 60, 64, 52, 80A and 80B, see figs. 1 and 2B, paragraph 0021), and the inner portion having a motion transfer mechanism (32, 60 and 64, fig. 2B, paragraph 0028) coupleable to the motor (84, see fig. 4, paragraph 0028).
Rossen teaches an end effector (43, fig. 16, paragraph 0112), a battery (4, fig. 16, paragraph 0114) is disposed in an outer portion of a base portion of the end effector configured to power an auxiliary component (LEDs 17, paragraph 0114), and a user input configured to operatively coupled the auxiliary component to the battery to power the auxiliary component when the user input is actuated (see paragraphs 0013, 0014 and 0084, motion sensing switches is located in the end effector (dispensing head led module), since the switch is a motion sensing switches, if the user were to input motion, the switch would be actuated). Rossen fails to disclose that the end effector is for a brush system and that the end effector is removably coupled to an appliance having a motor that is configured to rotate an inner portion of the end effector. 
However, each of Pilcher, Jeong, Grez and Rossen fails to disclose the combination as claimed, and it would not have been obvious to make the end effector of Pilcher removably coupled to the appliance having a motor and then provide a separate power source to the end effector that is configured to be rotated by the motor of the appliance, and to have a source of motion configured to provide vibration motion to the end effector in a direction or plane not provided by the motor, and a battery for powering an auxiliary component and the source of motion, and that the appliance does not include an electrical connection configured to provide electrical power between the appliance and the end effector, therefore, to modify Pilcher, Jeong, Grez and Rossen to arrive at the claim invention would not have been obvious and would be based upon improper hindsight reasoning. 
Therefore, claims 6-8, 11-14, 16-18 and 20-21 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Powerll (2018/0271337)(2017/0332850) is cited to show a dual motor brush. 
Brewer (2017/0119144) is cited to show a brush system having an end effector that is removably coupled to an appliance. 
Tang (2017/0071321) is cited to show an electric cleaning brush comprising an appliance, an end effector and a motor. 
Khormaei (2016/0331106) is cited to show a brush system having an auxiliary component. 
Skidmore (2016/0206087) (2016/0183671) is cited to show a handheld personal care appliance having a removable end effector. 
Casasanta (2016/0015150) is cited to show a brush system having an end effector and an appliance comprising a motor. 
Lattanzi (2015/0333609) is cited to show a brush system having a removable end effector. 
David (2014/0135798) is cited to show a brush having an auxiliary component and a motor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785